OFFICE   OF THE ATTORNEY   GENERAL   . STATE   OF TEXAS

   JOHN     CORNYN




                                                  October 22,200l




Dr. Ann Stuart, Chancellor                                   Opinion No. JC-0426
Texas Woman’s University
P.O. Box 425497                                              Re: Whether a state university may contract with
Denton, Texas 76204-5497                                     a bank that employs a member of the board of
                                                             regents as an officer (RQ-0387-JC)


Dear Dr. Stuart:

         A new regent at Texas Woman’s University is an employee and officer of a bank with which
the university has a continuing banking relationship. * The regent is not a stockholder, has no
ownership interest in the bank, and does not participate in managing the university account with the
bank.* You ask whether the regent has a pecuniary interest in that bank and whether the university
may continue to contract with the bank if contracts are awarded upon the basis of sealed bids and
the regent refrains from voting on matters relating to such contract after fully disclosing his interest.
Under the common-law conflict of interest rule, an employee or officer of a bank has a pecuniary
interest in the bank. When a regent of Texas Woman’s University has such interest in a bank, the
university board of regents may not enter into a contract with the bank.

        The board of regents of Texas Woman’s University “has the power incident to its position
and to the same extent, as far as applicable, as is conferred on the board of regents of The University
of Texas System.” TEX. EDUC. CODE ANN. $ 107.41 (Vernon 1991); see id. 0 107.44 (authority of
board to adopt rules). Accordingly, the board of Texas Woman’s University may exercise, with
respect to that institution, the contracting powers conferred upon the board of regents of the
University of Texas System. The board of the University of Texas System has broad power to
govern, operate, support, and maintain each of the institutions included in the system. See id. 8
65.3 1(a); see also id. 8 65.34 (Vernon 1991& Supp. 2001) (contracts must be approved by the board
of the University of Texas or otherwise entered into in accordance with rules of the board). Thus,
the board of regents of Texas Woman’s University exercises the university’s authority to contract
with banks.




         ‘Brief fiomMr. John Lawhon, General Counsel, Texas Woman’s University, to Honorable John Comyn, Texas
Attorney General (Mar. 22,200l) (on file with Opinion Committee).
Dr. Ann Stewart   - Page 2                       (JC-0426)




        A strict common-law conflict of interest rule applies to contracts entered into by the
governing bodies of state agencies, including the governing boards of state universities. See Tex.
Att’y Gen. Op. Nos. DM- 18 (199 1) (member of Board of Examiners in the Fitting and Dispensing
of Hearing Aids); JM-671 (1987) (regent of Texas A & M University); MW-179 (1980) (member
of Board of Health); Tex. Att’y Gen. LO-97-052 (board member of Texas Agricultural Finance
Authority). The court in Meyers v. Walker, 276 S.W. 305 (Tex. Civ. App.-Eastland 1925, no writ)
stated this rule as follows:

               If a public official directly or indirectly has a pecuniary interest in a
               contract, no matter how honest he may be, and although he may not
               be influenced by the interest, such a contract so made is violative of
               the spirit and letter of our law, and is against public policy.

Id. at 307.

        The enactment of section 572.058 of the Government Code did not repeal the common-law
rule. See Tex. Att’y Gen. Op. No. JM-671 (1987) at 6 (discussing predecessor of section 572.058,
Government Code). This statutes provides that a member of a state agency board “who has a
personal or private interest in a measure, proposal, or decision pending before the board” shall
disclose that interest and refrain from voting on the matter. TEX. GOV’T CODE ANN. fj 572.058(a)
(Vernon 1994). Neither the language nor the legislative history of this provision indicates that it was
intended to apply to contracts. Id. If the new regent has a pecuniary interest in the bank, the
common-law conflict of interest rule would bar the board of regents of Texas Woman’s University
from contracting with it.

         In Attorney General Opinion H-91 6, this office determined that a school trustee who was
employed by a paper company in a managerial capacity had a pecuniary interest in the company’s
contracts, because of his interest in the financial success of the company. Tex. Att’y Gen. Op. No.
H-9 16 (1976) at 2; see also Tex. Att’y Gen. LO-93-01 2 (state university may not contract with a law
firm in which a regent is a partner); Tex. Att’y Gen. Op. No. DM- 18 (199 1) (employee of a hearing
aid company has a financial interest in company for purposes of statute regulating the fitting and
dispensing of hearing aids). As an officer and employee of the bank, the new regent of Texas
Woman’s University would have a pecuniary interest in the bank, and the common-law conflict of
interest rule would prevent the board of regents from entering into a contract with it.

         We note that section 5 1.923 of the Education Code modifies the common-law conflict of
interest rule for certain contracts between a university and a corporation in which a regent is
economically interested. An institution of higher education may contract with a corporation even
though one or more members of the governing board holds stock in it or serves as a director, as long
as no board member has a beneficial interest in more than five percent of the corporation’s
outstanding capital stock. TEX. EDUC. CODE ANN. Q 5 1.923(c) (Vernon 1996). In addition, the
contract must be “an affiliation, licensing, or sponsored research agreement” or must be awarded by
competitive bidding or competitive sealed proposals, and the board member having an interest in the
Dr. Ann Stewart    - Page 3                     (JC-0426)




contract or transaction must disclose that interest in a public meeting and refrain from voting on the
contract or transaction. Id. 6 5 1.923(c), (d). An affirmative majority of the board members voting
on the contract or transaction must approve it. Id. 5 5 1.923(d).

          Section 5 1.923, however, does not expressly change the common-law rule when a regent is
an officer or employee of the corporation.          It might be argued that section 51.923 impliedly
authorizes contracts in which the regent is interested as an officer or employee, on the ground that
these positions involve lesser pecuniary interests in the bank than the positions of director or
shareholder.     However, we must read this statute according to its clear terms and may not read
language into it, unless this is necessary to effect a clear legislative intent. See RepubZicBankDaZZas,
iV. A. v. Interkal, Inc., 691 S.W.2d 605,607 (Tex. 1985) (statute must be construed according to its
plain language); Bouldin v. Bexar County Sher$‘s Civil Serv. Comm ‘n, 12 S.W.3d 527, 529 (Tex.
App.-San Antonio 1999, no pet.) (additional words may not be inserted into a statute unless it is
necessary to effect a clear legislative intent).

          As introduced, the bill that became section 5 1.923 of the Education Code provided that an
institution of higher education or a university system was not prohibited from contracting with a
business entity because a member of the governing board was “a stockholder, officer, director, or
employee” of the business entity. Tex. S.B. 1569, 71st Leg., R.S. (1989). The bill included this
language at its first public hearing before the Senate Committee on Education, at which it was
referred to a subcommittee. Hearings on Tex. S.B. 1569 Before the Senate Committee on Education,
71 st Leg., R.S. (Apr. 19,1989) (audio tape available from Senate Staff Services Office). The Senate
Committee on Education ultimately approved a committee substitute from which the terms “officer”
and “employee” were deleted. Hearings on Tex. S.B. 1569 Before the Senate Committee on
Education, 71st. Leg., R.S. (Apr. 19 & May 3, 1989) (audio tapes available from Senate Staff
Services Office). Given the deletion of these terms, we will not assume that section 5 1.923 of the
Education Code impliedly applies to an “officer” or “employee.” Accordingly, when a regent of
Texas Woman’s University is an employee and officer of a bank, the university board of regents may
not enter into a contract with that bank.
Dr. Ann Stewart   - Page 4                      (JC-0426)




                                       SUMMARY

                        Under the common-law conflict of interest rule, an employee
               or officer of a bank has a pecuniary interest in the bank. When a
               regent of Texas Woman’s University is an officer and employee of a
               bank, the university board of regents may not enter into a contract
               with that bank.

                        Section 51.923 of the Texas Education Code authorizes a
               university to enter into certain contracts with a corporation in which
               one or more members of the governing board has a pecuniary interest
               as a stockholder or a director, as long as no board member has a
               beneficial interest in more than five percent of the corporation’s
               outstanding capital stock. This Education Code provision does not,
               however, modify the common-law conflict of interest rule if the
               regent is an employee or officer of a business entity. Accordingly,
               section 5 1.923 of the Education Code does not authorize the board of
               regents of Texas Woman’s University to contract with a bank where
               a regent serves as an officer and employee.




                                              Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN D. GUSKY
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General, Opinion Committee